242 Ga. 95 (1978)
249 S.E.2d 95
McALLISTER
v.
CITY OF JONESBORO et al.
33632.
Supreme Court of Georgia.
Submitted May 26, 1978.
Decided September 7, 1978.
J. Dunham McAllister, pro se.
Albert B. Wallace, for appellees.
JORDAN, Justice.
Appellee filed suit to condemn for the purpose of street improvement a five foot wide strip of property belonging to appellant. Appellant answered and counterclaimed that the taking of his property was unnecessary and that the plaintiff was proceeding in bad faith.
Appellant obtained a temporary order. After a hearing the trial court dissolved all restraining orders and injunctions and directed the city to proceed with their condemnation proceedings against the appellant. Appellant appeals.
The trial court's order was issued after hearing argument and citation of authority on behalf of both parties. No transcript of this hearing appears in the record. Code § 6-806. The trial court's order is not erroneous as a matter of law, and since we cannot determine what evidence was presented at the hearing, and on what basis the trial judge issued his order, we must affirm the trial court's judgment. James v. Housing Authority of City of Atlanta, 233 Ga. 447 (211 SE2d 738) (1975) and cits.
Judgment affirmed. All the Justices concur.